         Case 1:18-cv-02921-JMF Document 680 Filed 01/02/20 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK
________________________________________________
                                                 :
STATE OF NEW YORK, et al.,                       :
                                                 : No. 18-cv-2921
                  Plaintiffs,                    :
v.                                               : Hon. Jesse M. Furman
                                                 : United States District Judge
UNITED STATES DEPARTMENT OF COMMERCE,            :
et al.,                                          : NOTICE OF MOTION TO
                                                 : WITHDRAW AS
                  Defendants.                    : COUNSEL
                                                 :
________________________________________________:

       PLEASE TAKE NOTICE THAT pursuant to Local Rule 1.4, it is hereby respectfully

requested that the appearance of Jonathan B. Miller be withdrawn as counsel for Plaintiff

Commonwealth of Massachusetts in the above-captioned case. Mr. Miller’s employment with

the Office of the Massachusetts Attorney General will conclude on January 6, 2020. Plaintiff

Commonwealth of Massachusetts will continue to be represented by Assistant Attorneys General

Mercy Cover and Ann Lynch in the above-captioned matter.

       The undersigned counsel respectfully requests that this Honorable Court enter an Order

granting the motion to withdraw.

                                            Respectfully submitted,

                                            COMMONWEALTH OF MASSACHUSETTS
                                            ATTORNEY GENERAL
                                            MAURA HEALEY

                                            /s/ Jonathan B Miller
                                            Jonathan B. Miller
                                            Assistant Attorney General
                                            Office of the Massachusetts Attorney General
                                            One Ashburton Place
                                            Boston, MA 02108
                                            617-963-2073
Dated: January 2, 2020                      Jonathan.Miller@mass.gov
         Case 1:18-cv-02921-JMF Document 680 Filed 01/02/20 Page 2 of 2



                               CERTIFICATE OF SERVICE

        I, Jonathan B. Miller, hereby certify that on January 2, 2020, I caused a copy of the
foregoing to be filed electronically and that the document is available for viewing and
downloading from the ECF system. Participants in the case who are registered CM/ECF users
will be served by the CM/ECF system.


                                            /s/ Jonathan B. Miller
                                            Jonathan B. Miller
                                            Assistant Attorney General




                                               2
        Case 1:18-cv-02921-JMF Document 680-1 Filed 01/02/20 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK
________________________________________________
                                                 :
STATE OF NEW YORK, et al.,                       :
                                                 : No. 18-cv-2921
                  Plaintiffs,                    :
v.                                               : Hon. Jesse M. Furman
                                                 : United States District Judge
UNITED STATES DEPARTMENT OF COMMERCE,            :
et al.,                                          : DECLARATION OF
                                                 : JONATHAN B. MILLER
                  Defendants.                   :
                                                :
________________________________________________

       I, JONATHAN B. MILLER, declare under the pains and penalties of perjury that the

following is true and correct:

       1.      I submit this declaration in support of my motion seeking permission from the

Court to withdraw my appearance in the above-captioned matter.

       2.      I am leaving the employment of the Office of the Massachusetts Attorney General

and, therefore, will no longer be able to represent Plaintiff Commonwealth of Massachusetts in

this matter.

       3.      Assistant Attorneys General Ann Lynch and Mercy Cover will continue to

represent Plaintiff Commonwealth of Massachusetts in this action.

                                            Respectfully submitted,


                                            /s/ Jonathan B Miller
                                            Jonathan B. Miller
                                            Assistant Attorney General
                                            Office of the Massachusetts Attorney General
                                            One Ashburton Place
                                            Boston, MA 02108
                                            617-963-2073
Dated: January 2, 2020                      Jonathan.Miller@mass.gov
        Case 1:18-cv-02921-JMF Document 680-2 Filed 01/02/20 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK
________________________________________________
                                                 :
STATE OF NEW YORK, et al.,                       :
                                                 : No. 18-cv-2921
                  Plaintiffs,                    :
v.                                               : Hon. Jesse M. Furman
                                                 : United States District Judge
UNITED STATES DEPARTMENT OF COMMERCE,            :
et al.,                                          : [PROPOSED] ORDER
                                                 : TERMINATING
                  Defendants.                    : APPEARANCE OF
                                                :  JONATHAN B. MILLER
________________________________________________:

       WHEREAS, the Court has reviewed the motion of Jonathan B. Miller seeking leave to

withdraw as an attorney of record in this matter, as well as his declaration in support thereof;

       IT IS HEREBY ORDERED THAT the appearance of Jonathan B. Miller in this matter

is terminated;

       IT IS FURTHER ORDERED THAT the Clerk of Court shall remove Mr. Miller from

the docket sheet in this matter.

       IT IS SO ORDERED.


Dated: January ______, 2020                   HON. JESSE M. FURMAN
New York, New York                            United States District Judge
